Exhibit 10.1
 
GLOBAL GEOPHYSICAL SERVICES, INC.
AMENDMENT NO. 1 AND WAIVER TO FINANCING AGREEMENT


August  15, 2014


WHEREAS, this Amendment No. 1 and Waiver to Financing Agreement (this
“Amendment”) is executed and delivered in connection with the Financing
Agreement dated as of April 14, 2014 (the “Financing Agreement”) by and among
Global Geophysical Services, Inc., as debtor and debtor-in-possession (the
“Borrower”), the subsidiaries of the Borrower from time to time parties thereto
as guarantors (together with the Borrower, the “Loan Parties”), the lenders from
time to time party thereto (the “Lenders”) and Wilmington Trust, National
Association, as administrative agent and collateral agent (in such capacities,
the “Agent”).  All capitalized terms used herein that are not defined herein are
used herein with the meanings set forth in the Financing Agreement;
 
WHEREAS, pursuant to the Financing Agreement and the other Loan Documents, the
Loan Parties are required to deliver to the Agent and the Lenders certain
Control Agreements with respect to Deposit Accounts and Securities Accounts of
the Loan Parties (the “Control Agreement Requirement”);
 
WHEREAS, the Loan Parties, the Agent and the Required Lenders, and each of their
counsel, have been unable to agree on the terms and provisions of a Control
Agreement with respect to the Deposit Accounts of the Loan Parties maintained at
Wells Fargo Bank, National Association (collectively, the “Wells Fargo Account”)
that will adequately protect the rights of the Lenders, despite commercially
reasonable efforts on the part of the Loan Parties and the advisors to the
Lenders to reach such an agreement;
 
WHEREAS, the Borrower has requested that the Lenders (i) waive the Control
Agreement Requirement with respect to the Wells Fargo Account and (ii) amend the
Financing Agreement as further set forth herein; and
 
WHEREAS, the Required Lenders are willing to (i) waive the Control Agreement
Requirement with respect to the Wells Fargo Account and (ii) amend the Financing
Agreement as further set forth herein, in each case solely subject to the terms
and conditions set forth herein;
 
NOW THEREFORE, pursuant to and in compliance with the terms of Section 11.5 of
the Financing Agreement and for fair and valuable consideration, the Required
Lenders and the Agent hereby agree as follows:
 
I.           WAIVER.   The Control Agreement Requirement shall be, and hereby
is, waived with respect to the Wells Fargo Account for all purposes under the
Loan Documents; provided that, until such time as a Control Agreement is
delivered with respect to the Wells Fargo Account, at no time shall the balance
of the Wells Fargo Account exceed $500,000 in the aggregate.
 
II.           AMENDMENTS TO FINANCING AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
(a)           Section 1.1 of the Financing Agreement shall be, and it hereby is,
effective as of the Amendment Effective Date (as defined below), amended to add
the following defined term in the appropriate alphabetical order:
 
“Gazprom Agreement” shall mean that certain Contract No. EB-0014-14 for
Provision of 2D Land Seismic Data Acquisition in Halabja Block dated as of May
25, 2014 between Global Geophysical Services Ltd., a limited liability company
incorporated in the Cayman Islands, and Gazprom Neft Middle East B.V., a private
limited liability company formed under the laws of the Netherlands (as amended,
restated or otherwise modified from time to time).
 
(b)           Section 1.1 of the Financing Agreement shall be, and it hereby is,
effective as of the Amendment Effective Date (as defined below), amended to
amend and restate the following defined term in its entirety as follows:
 
“Permitted Priority Liens” means Liens permitted under clauses (c), (d), (e),
(k), (m), (r) and (u) of the definition of the term “Permitted Lien”.
 
(c)           Section 7.17 of the Financing Agreement shall be, and it hereby
is, effective as of the Amendment Effective Date, amended and restated in its
entirety as follows:
 
“Section 7.17  Deposit Accounts and Securities Accounts      No Loan Party shall
(a) establish or maintain a Deposit Account or a Securities Account in the
United States that is not subject to a Control Agreement following the date on
which Control Agreements are required to be delivered hereunder, (b) permit the
aggregate amount of Cash and Cash Equivalents of any Loan Party or any
Subsidiary of any Loan Party maintained outside the United States to exceed
$1,500,000 at any time (excluding (i) amounts maintained in Brazil, Colombia,
Kurdistan or Canada or (ii) as of any date, amounts received by any Loan Party
or any Subsidiary of any Loan Party under the Gazprom Agreement not more than 7
Business Days prior to such date), (c) fail to repatriate to Deposit Accounts of
the Loan Parties located in the United States subject to a Control Agreement all
cash (net of any taxes payable as a result of such repatriation) maintained in
the accounts of any Loan Party or any Subsidiary of any Loan Party maintained in
Colombia in excess of the sum of $1,000,000 and the amounts due with respect to
payroll and accounts payable (which shall not exceed $5,000,000) within the
following two weeks and payable in Colombia, (d) fail to repatriate to Deposit
Accounts of the Loan Parties located in the United States subject to a Control
Agreement all cash (net of any taxes payable as a result of such repatriation)
maintained in the accounts of any Loan Party or any Subsidiary of any Loan Party
maintained in Kurdistan in excess of the sum of (x) $1,000,000, (y) amounts due
with respect to payroll and accounts payable (which shall not exceed $4,000,000)
within the following two weeks and payable in Kurdistan and (z) as of any date,
amounts received by any Loan Party or any Subsidiary of any Loan Party under the
Gazprom Agreement not more than 7 Business Days prior to such date, (e) fail to
repatriate to Deposit Accounts of the Loan Parties located in the United States
subject to a Control Agreement all cash (net of any taxes payable as a result of
such repatriation) maintained in the accounts of any Loan Party or any
Subsidiary of any Loan Party maintained in Canada in excess of the sum of
$1,000,000 and the amounts due with respect to payroll and accounts payable
(which shall not exceed $500,000) within the following two weeks and payable in
Canada, (f) fail to repatriate to Deposit Accounts of the Loan Parties located
in the United States subject to a Control Agreement all cash (net of any taxes
payable as a result of such repatriation) maintained in the accounts of any Loan
Party or any Subsidiary of any Loan Party maintained in Brazil in excess of
$10,000,000, provided that the Loan Parties shall use commercially reasonable
efforts to immediately repatriate such cash in a manner that will not result in
adverse tax consequences, and (e) fail to deposit the proceeds of all accounts
receivable of any Loan Party into a Deposit Account in the United States that is
subject to a Control Agreement, within one Business Day following receipt by any
Loan Party (except as otherwise agreed in writing by the Required Lenders);
provided that the Loan Parties shall deliver to counsel to the Lenders, by 5:00
p.m. (NY time) on Wednesday of each week, a good faith estimate, in form and
substance reasonably satisfactory to counsel to the Lenders, of the book cash
balances, on a country-by-country basis, maintained by the Loan Parties and
their respective Subsidiaries outside of the United States, along with good
faith estimates for receipts (segmenting accounts receivable and intercompany
transfers) and disbursements by country for the prior week.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) As of the Amendment Effective Date, Article VII of the Financing Agreement
shall be amended by adding the following new Section 7.25:
 
“Section 7.25.  Bankruptcy Matters.
 
Except with respect to a plan of reorganization that proposes the immediate
indefeasible payment in full in cash (other than cash provided by the Lenders)
of the Obligations, no Loan Party shall, or shall permit any of its Subsidiaries
to, file any plan of reorganization with the Bankruptcy Court without the prior
written consent, as to both form and substance, of the Required Lenders.
 
Any proposed motion, pleading, application, paper, or document to be filed by a
Loan Party or any of its Subsidiaries or controlled Affiliates shall be provided
to the Required Lenders and the Creditors’ Committee for their review and
comment no later than three days prior to the anticipated filing, and the
Debtors shall engage in good faith efforts to consult with the Lenders and the
Creditors’ Committee prior to any such filing; provided, however, that no such
Loan Party, Subsidiary or Affiliate shall have any obligation in respect of the
covenants in this paragraph of Section 7.25, if its management determines, in
good faith and on the advice of counsel, that the performance thereof would
constitute a breach of any fiduciary obligations to the debtor’s estate of such
Person.”
 
III.           DIRECTION TO THE AGENT.    The undersigned Lenders (constituting
the Required Lenders) hereby (i) consent to the execution, delivery and
performance of this Amendment by the Agent and (ii) direct the Agent to execute
this Amendment and acknowledge and agree that (x) the foregoing directed action
constitutes a direction from the Required Lenders under Section 10.3 of the
Financing Agreement and (y) Section 10.6, Section 11.2 and Section 11.3 of the
Financing Agreement and the exculpatory provisions of Article X of the Financing
Agreement shall apply to any and all actions taken or not taken by the Agent in
accordance with such direction.
 
 
 

--------------------------------------------------------------------------------

 
IV.           EFFECTIVENESS OF AMENDMENT.  The effectiveness of the agreements
contained herein is conditioned upon (the date on which such conditions having
been satisfied being referred to herein as the “Amendment Effective Date”): (a)
the Agent shall have received duly executed counterparts hereof which, when
taken together, bear the authorized signatures of (i) the Borrower, (ii) the
other Loan Parties party hereto, and (iii) the Required Lenders; (b) the Agent
shall have received such additional documentation as reasonably requested by the
Required Lenders in connection with this Amendment; and (c) the Borrower shall
have paid all reasonable fees and all expenses for which invoices have been
presented (including the reasonable and short-form invoiced fees and expenses of
legal counsel, financial advisors and consultants) of the Agent and the Required
Lenders in connection with this Amendment.
 
V.           REPRESENTATIONS AND WARRANTIES.  Each of the Borrower and the other
Loan Parties party hereto jointly and severally represents and warrants as
follows:
 
(a)           This Amendment has been duly authorized, executed and delivered by
it, and each of this Amendment and the Financing Agreement, as amended hereby,
constitutes a legal, valid and binding obligation of the Borrower and the other
Loan Parties, enforceable against each of them in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(b)           On and as of the Amendment Effective Date after giving effect to
this Amendment, each of the representations and warranties made by or on behalf
of the Borrower or any other Loan Party to the Agent or any Lender in the
Financing Agreement or any of the other Loan Documents is true and correct (or
true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date).
 
(c)           As of the Amendment Effective Date after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing under
this Amendment, the Financing Agreement or any other Loan Document.
 
                (d)          The execution, delivery and performance by each of
the Borrower and the other Loan Parties of this Amendment have been duly
authorized by all necessary action, and do not and will not (i) contravene the
terms of any of that Person’s organizational documents, (ii) conflict with or
result in any breach or contravention of, or result in the creation of any Lien
under, any document evidencing any material contract or other agreement to which
such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject, in each
case, where such breach, contravention, order, injunction, writ or decree would
reasonably be expected to result in a Material Adverse Effect or (iii) violate
any material law, rule or regulation of any Governmental Authority in any
respect where such violation would reasonably be expected to result in a
Material Adverse Effect.
 
VI.           RATIFICATION.  Each of the Guarantors hereby agrees and consents
to this Amendment and to the documents and agreements referred to herein.  Each
of the Loan Parties agrees and acknowledges that (i) notwithstanding the
effectiveness of this Amendment, each Guarantor’s guaranty under the Financing
Agreement shall remain in full force and effect without modification thereto and
(ii) nothing herein shall in any way limit any of the terms or provisions of any
Guarantor’s guaranty or any other Loan Document executed by such Guarantor (as
the same may be amended from time to time), all of which are hereby ratified,
confirmed and affirmed in all respects.  Each of the Loan Parties hereby agrees
and acknowledges that no other agreement, instrument, consent or document shall
be required to give effect to this section.  Each of the Loan Parties hereby
further acknowledges that the Borrower, the Agent and any Lender may from time
to time enter into any further amendments, modifications, terminations and/or
waivers of any provisions of this Amendment or other Loan Documents without
notice to or consent from the Guarantors and without affecting the validity or
enforceability of any Guarantor’s guaranty or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s guaranty.
 
 
 

--------------------------------------------------------------------------------

 
VII.           NO OTHER AMENDMENTS; CONFIRMATION.  Except as expressly set forth
herein, this Amendment (a) shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Agent or the Borrower under the Financing Agreement or any other
Loan Document and (b) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Financing Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as modified
hereby.  Nothing herein shall be deemed to entitle the Borrower or any Loan
Party to any future consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Financing Agreement or any other Loan Document in similar or
different circumstances.  On and after the Amendment Effective Date, any
reference to the Financing Agreement contained in the Loan Documents shall mean
the Financing Agreement as amended hereby.
 
VIII.           APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.  The provisions of Sections 11.14, 11.15 and 11.16 of the Financing
Agreement shall apply, mutatis mutandis, with respect to any action or
proceeding in connection with this Amendment.
 
IX.           COUNTERPARTS.    This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission or other electronic transmission (i.e., a “.pdf” or
“.tif”) shall be effective as delivery of a manually executed counterpart
hereof.
 
 [Signature page follows.]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date of this letter pursuant to and in compliance with Section 11.5(e) of the
Financing Agreement.
 

 
WILMINGTON TRUST, NATIONAL
ASSOCIATION,
  as Administrative Agent                       By:
/s/ Jeffery T. Rose
    Name:
Jeffery T. Rose
    Title:
Vice President
 

 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
                      By:
/s/ Sean M. Gore
      Name:
Sean M. Gore
      Title:
Senior Vice President and
Chief Financial Officer
                                 
AUTOSEIS DEVELOPMENT COMPANY
                     
By:
/s/ Sean M. Gore
      Name:
Sean M. Gore
      Title: Senior Vice President and
Chief Financial Officer
                                 
AUTOSEIS, INC.
                     
By:
/s/ Sean M. Gore
      Name:
Sean M. Gore
      Title: Senior Vice President and
Chief Financial Officer
                                 
GGS INTERNATIONAL HOLDINGS, INC.
                     
By:
/s/ Sean M. Gore
      Name:
Sean M. Gore
      Title:
Senior Vice President and
Chief Financial Officer
 

 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
ACCRETE MONITORING, INC.
                      By:
/s/ Sean M. Gore
      Name:
Sean M. Gore
      Title:
Senior Vice President and
Chief Financial Officer
                                 
GLOBAL GEOPHYSICAL EAME, INC.
                     
By:
/s/ Sean M. Gore
      Name:
Sean M. Gore
      Title: Senior Vice President and
Chief Financial Officer
 

 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
CANDLEWOOD SPECIAL SITUATIONS
MASTER FUND, LTD.
 
as a Lender
              By:
/s/ David Koenig
      Name:
David Koenig
      Title:
Authorized Signatory
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
CWD OC 522 MASTER FUND, LTD.
 
as a Lender
              By:
/s/ David Koenig
      Name:
David Koenig
      Title:
Authorized Signatory
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 



 
PEAK6 ACHIEVEMENT MASTER FUND
LTD.
 
as a Lender
         
By: PEAK6 ADVISORS LLC, its
investment manager
                  By:
/s/ Thomas Hricko
      Name:
Thomas Hricko
      Title:
COO
 


 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC
   
as a Lender
              By:
/s/ David Crowley
      Name:
David Crowley
      Title:
Managing Director
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
THIRD AVENUE MANAGEMENT LLC, in
its capacity as investment advisor
                By:
/s/ W. James Hall
      Name:
W. James Hall
      Title:
General Counsel
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
LITESPEED MASTER FUND LTD.
 
as a Lender
            By:
/s/ Charles Murphy
      Name:
Charles Murphy
      Title:
Chief Financial Officer
 

 
 
 

 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE LOAN FUNDING LLC
 
as a Lender
            By:
/s/ Michael Wotanowski
      Name:
Michael Wotanowski
      Title:
Authorized Signatory
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]
 

--------------------------------------------------------------------------------